COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00393-CV


Towncreek Industrial, LLC; H&H               §    From the 43rd District Court
Steel Fabricators, Inc.; Alltex Steel,
Inc.; and James Tobey                        §    of Parker County (CV15-0501)

v.                                           §    October 27, 2016

Wells Fargo Bank, National                   §    Opinion by Justice Gabriel
Association

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s summary judgment. It is ordered that the

summary judgment of the trial court is affirmed.

      It is further ordered that appellant Towncreek Industrial, LLC, H & H Steel

Fabricators, Inc., Alltex Steel, Inc., and James Tobey shall bear the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Lee Gabriel
                                             Justice Lee Gabriel